Title: To Thomas Jefferson from Robert Smith, 28 April 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Ap. 28—
                  
                  Are the enclosed in conformity to your ideas? If not, will you be pleased to note the necessary alterations—It would be well to let the Secretary of the Treasury see them—
                  Respectfy &c &c.
                  
                     Rt Smith 
                     
                  
               